Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 4/18/2022 with respect to claims 1-22 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 14. See the rejection below of claims 1 and 14 for relevant citations found in Cordova disclosing the newly added limitations.  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordova et al., (US 2017/0210290), (hereinafter, Cordova). 

Regarding claim 1, Cordova discloses method comprising: 2receiving a notification
 (= driving behavior detection, alert and modification method, see [0044 and 0039]; feedback is given immediately or delayed, see [0052]; and after the user is notified, see [0053]); 
	thereafter, in response to receiving the notification, executing a data collection application over a time interval (= server 201 communicates with device 101, see [0039]),
3requesting, by the data collection application executing over the time interval, a set of sensor 4measurements from an operating system of a mobile device (= OS enables background app refresh allows collection and analyzing of driving data, see [0038]; and behavior data such as driving data is collected by sensors while device is moving, see [0044-46]), the set of sensor measurements having 5been collected prior to receiving the notification and before the execution of the data collection 6application (= behavior data such as driving data is collected by sensors while device is moving, see [0044-46]; after the user is notified, subsequent behavior data may be collected from the device, see [0053]);
 7receiving, by the data collection application and from the operating system, the set 8of sensor measurements (= once the mobile sensors have collected data, see [0040]); and
 9identifying one or more events based on the set of sensor measurements, wherein 10the one or more events occurred during collection of the set of sensor measurements (= once the mobile sensors have collected data in real time, some embodiments analyze the data, see [0040]; and some embodiments can transform collected data sensor data into different results, see [0041]).  

1Regarding claim 2, as mentioned in claim 1, Cordova discloses that the method further comprising transmitting, by the data 2collection application, at least a portion of the set of sensor measurements to a server during the time 3interval, wherein the data collection application terminates upon expiration of the time interval (= information may be transmitted to the server if the user is driving, see [0047]; and data is sent from the mobile device to the a server at the end of the trip, see [0052]).  
1
Regarding claim 3, as mentioned in claim 1, Cordova discloses that the method further comprising detecting one or more events 2based on the set of sensor measurements, wherein the one or more events occurred during collection of 3the set of sensor measurements (= behavior data such as driving data is collected by sensors while device is moving, see [0044-46]).
  
1Regarding claim 4, as mentioned in claim 1, Cordova discloses that the method further comprising processing, by the mobile 2device, the set of sensor measurements by either: 3down-sampling the set of sensor measurements to provide an abbreviated data set; or 4generating metadata based on the set of sensor measurements (see, [0035]).  

Regarding claim 5, as mentioned in claim 1, Cordova discloses the method 1wherein the notification is received, by the mobile 2device, from a server at dynamic intervals based on previously transmitted sensor measurements (see, [0052]). 

Regarding claim 6, as mentioned in claim 1, Cordova discloses that the method 1 further comprising generating the notification by a 2local process of the mobile device based on an increase in a likelihood of motion of the mobile 3device (see, [0041]). 
 
Regarding claim 10, as mentioned in claim 1, Cordova discloses the method 1 wherein the set of sensor measurements includes 2sensor measurements collected between a first time when the notification was received and a second time when a previous notification was received (see, [0050]). 

Regarding claim 11, as mentioned in claim 1, Cordova discloses the method 1 wherein a size of the time interval is based on previously transmitted sensor measurements (see, [0052]). 

Regarding claim 12, as mentioned in claim 1, Cordova discloses that the method 1 further comprising instructing the operating 2system of the mobile device to store additional sensor measurements after receiving the set of 3sensor measurements (see, [0035 and 0052]). 

Regarding claim 13, as mentioned in claim 1, Cordova discloses the method 1wherein the one or more events includes at least 2one of a hard braking event, a vehicle collision, a missed drive, an indication of distracted 3driving, an indication of mobile phone use, an indication of speeding, or an indication of 4aggressive driving (see, [0052]). 

Regarding claim 114, Cordova discloses a method comprising:
 2receiving, by a mobile device, a notification generated as a result of an indication 3from a motion sensor of the mobile device (= driving behavior detection, alert and modification method, see [0044 and 0039]; feedback is given immediately or delayed, see [0052]; and after the user is notified, see [0053]);
 4thereafter, in response to receiving the notification, executing a data collection application (= OS enables background app refresh allows collection and analyzing of driving data, see [0038]; and behavior data such as driving data is collected by sensors while device is moving, see [0044-46]; and server 201 communicates with device 101, see [0039]); 5and 
6receiving, by the data collection application, a first set of sensor measurements 7from at least one sensor of the mobile device (= once the mobile sensors have collected data, see [0040]; behavior data such as driving data is collected by sensors while device is moving, see [0044-46]; and after the user is notified, subsequent behavior data may be collected from the device, see [0053]).
 7
1Regarding claim 15, as mentioned in claim 14, Cordova discloses that the method further comprising transmitting, by the data 2collection application, at least a portion of the first set of sensor measurements to a server (= information may be transmitted to the server if the user is driving, see [0047]; and data is sent from the mobile device to the a server at the end of the trip, see [0052]).  

 Regarding claim 16, as mentioned in claim 15, Cordova discloses that the method  1further comprising: 2requesting, from an operating system of the mobile device, a second set of sensor 3measurements that were collected prior to receiving the notification
(= behavior data such as driving data is collected by sensors while device is moving, see [0044-46]; after the user is notified, subsequent behavior data may be collected from the device, see [0053]); 4receiving, from the operating system of the mobile device, the second set of 5sensor measurements; and 6transmitting, by the data collection application, the second set of sensor measurements with the at least a portion of the first set of sensor measurements (see, [0052]). 
 
51Regarding claim 17, as mentioned in claim 14, Cordova discloses that the method further comprising detecting one or more events based on at least a portion of the first set of sensor measurements, wherein the one or more 3events occurred during collection of the first set of sensor measurements (see, [0045-46 and 0052]). 
 
Regarding claim 18, as mentioned in claim 14, Cordova discloses the method wherein the motion sensor is a virtual sensor 2configured to generate the indication based on measurements collected from an accelerometer (see, [0036]). 

Regarding claim 20, as mentioned in claim 14, Cordova discloses that the method further comprising: 2determining that the mobile device is positioned within a moving vehicle; and 3transmitting, by the data collection application, at least a portion of the first set of sensor measurements (see, [0044-46]).
 
Regarding claim 21, as mentioned in claim 1, Cordova discloses the method wherein the notification is received by the mobile device from a remote cloud server or from an internal process of the mobile device (see, [0039]). 

 Regarding claim 22, as mentioned in claim 21, Cordova discloses the method wherein the data collection application is executed on the mobile device (see, [0039]).

Allowable Subject Matter
3.	Claims 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                               

CONCLUSION 
4.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.